                                                                               E-FILED
                                             Tuesday, 24 September, 2019 03:09:25 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

BYRON JOHN: LYNCH,                   )
                                     )
               Plaintiff,            )
                                     )
     v.                              )     Case No. 18-cv-02206
                                     )
DONALD TRUMP, et al.,                )
                                     )
               Defendants.           )

                              ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Eric I. Long

(d/e 21). Judge Long recommends that the Court dismiss Plaintiff’s

Complaint (d/e 2) with prejudice. For the reasons set forth below,

the Court ACCEPTS the Report and Recommendation.

                       I. LEGAL STANDARD

     When a magistrate judge proposes factual findings and

recommendations, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). The district court may

also receive further evidence or recommit the matter to the

                             Page 1 of 7
magistrate judge with instructions. Id. The district court reviews

de novo any part of a magistrate judge’s report and

recommendation to which a specific written objection has been

made. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). “If no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999). Under the clear error

standard, the district court can overrule a magistrate judge only if

the district court “is left with the definite and firm conviction that a

mistake has been made.” Weeks v. Samsung Heavy Indus. Co., 126

F.3d 926, 943 (7th Cir. 1997).

                          II. BACKGROUND

     On March 21, 2019, Magistrate Judge Eric I. Long issued a

Report and Recommendation in which he determines that Plaintiff’s

Complaint is frivolous and recommends that the Complaint be

dismissed for lack of subject matter jurisdiction. Judge Long

recommends that the dismissal be with prejudice because “nothing

suggests that Plaintiff can maintain a meritorious claim” on the

facts presented in the Complaint. Report and Recommendation

(d/e 21), at 5.

                              Page 2 of 7
     On March 25, 2019, Plaintiff, in response to Judge Long’s

Report and Recommendation, filed a document titled as both an

“Objection to Report and Recommendation” and an “Amended

Bill/Suit in Equity for Declaratory and Special Relief to Enforce a

Trust.” Plaintiff’s filing does not address Judge Long’s analysis or

recommendation that Plaintiff’s Complaint be dismissed with

prejudice. Rather, Plaintiff intended the filing to serve as an

amended complaint. See d/e 24. Accordingly, the Court will not

construe Plaintiff’s filing as an objection to Judge Long’s Report and

Recommendation.

                            III. ANALYSIS

     Because Plaintiff has not objected to any portion of Judge

Long’s Report and Recommendation, the Court reviews the Report

and Recommendation for clear error. The Court adopts the facts as

presented by Judge Long in the Report and Recommendation.

     Federal district judges have the authority to dismiss frivolous

or transparently defective suits spontaneously, even when the

plaintiff has paid all fees for filing and service. Hoskins v. Poelstra,

320 F.3d 761, 763 (7th Cir. 2003). To state a cognizable claim

under the federal notice pleading system, a complaint must allege

                              Page 3 of 7
“enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 677 (2009). The complaint’s allegations “must be

enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

     The Court has reviewed Plaintiff’s Complaint and Judge Long’s

Report and Recommendation. The Court finds no clear error with

respect to Judge Long’s recommendation that Plaintiff’s Complaint

be dismissed with prejudice as frivolous.

     The Court must also address Plaintiff’s response to the Report

and Recommendation. The Court construes this filing not as an

amended complaint, but as a request for leave to file an amended

complaint. Plaintiff served his complaint on Defendants in January

2019. See Affidavits (d/e 17); Affidavits (d/e 18). Plaintiff filed his

proposed amended complaint on March 25, 2019, well outside the

time during which Plaintiff was entitled to amend his complaint as

a matter of course. See Fed. R. Civ. P. 15(a)(1) (unless a responsive

                              Page 4 of 7
pleading or a Rule 12(b) motion has been filed, a party may amend

its pleading as a matter of course only within “21 days after serving

it”). Therefore, Plaintiff can amend his pleading only if he obtains

Defendants’ written consent or the Court’s leave. See Fed. R. Civ.

P. 15(a)(2).

     Plaintiff’s proposed amended complaint alleges that, in 1933,

an implied trust was created when President Franklin Delano

Roosevelt took all of Plaintiff’s property and “conveyed it to the

Office of the Secretary of the Treasury” for Plaintiff’s benefit “during

the emergency.” Am. Complaint (d/e 22), at 1. Because Trump and

Mnuchin occupy the “Office of the President and Office of the

Secretary of the Treasury”, they have fiduciary duties during their

occupancies. Id. Plaintiff claims the authority to administer the

“BRYON JOHN LYNCH estate” (the Estate). Id. at 2.

     Plaintiff requests a full accounting of all property “connected

to or deprived from” the Estate. Id. at 3. Plaintiff also requests that

the Secretary of the Treasury issue him a letter of credit “in the

amount of the full accounting” and assist Plaintiff in utilizing the

letter of credit. Id.



                              Page 5 of 7
     The Court DENIES Plaintiff’s request for leave to file an

amended complaint, as the proposed amended complaint, like

Plaintiff’s initial complaint, is frivolous and fails to state a claim

upon which relief can be granted. See MAO-MSO Recovery II, LLC

v. State Farm Mut. Auto. Ins. Co., 935 F.3d 573, 582 (7th Cir.

2019) (noting that district courts have broad discretion to deny

leave to amend where an amendment would be futile). Because

nothing suggests that any amendment will allow Plaintiff to state a

claim upon which relief can be granted, the Court’s dismissal of

Plaintiff’s Complaint is WITH PREJUDICE. See Mathis v. New York

Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (noting that district

courts may dismiss a case with prejudice if the case is frivolous).

                           IV. CONCLUSION

     For the reasons stated, it is ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Eric I. Long (d/e 21) is ACCEPTED.

     (2)   Plaintiff’s Complaint (d/e 2) is DISMISSED WITH

PREJUDICE.

     (3)   Plaintiff’s request for leave to file an amended

complaint (d/e 22) is DENIED.

                               Page 6 of 7
    (4)   Any pending motions are DENIED as MOOT, any

pending deadlines are TERMINATED, and any scheduled

settings are VACATED.

    (5)   THIS CASE IS CLOSED.



ENTER: September 24, 2019

                            /s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                         Page 7 of 7
